Citation Nr: 0808840	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel






INTRODUCTION

The veteran had active service from November 1998 to June 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  

The Board notes that the veteran's representative, in October 
2006 and January 2008 statements, presented arguments on the 
issue of entitlement to service connection for a right leg 
condition.  This is referred to the RO for appropriate 
action.


FINDING OF FACT

A cervical spine disorder was not incurred in service and is 
not causally related to service or a service-connected 
disability.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In February 2004 and March 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes that the March 2005 letter 
postdated the initial adjudication; no prejudice resulted, 
however, because the claim was subsequently readjudicated.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In October 2006, the 
veteran was provided notice of the effective date and 
disability rating regulations.  Although this notice was not 
timely, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to her claim for 
benefits, such as obtaining medical records and providing a 
VA examination.  Based on the foregoing, the Board finds that 
the claim is ready for adjudication.

The evidence of record indicates that the veteran was 
involved in a motor vehicle accident in September 1998, after 
which she was treated for multiple muscular strains over the 
abdomen and chest.  See October 1998 Ransom statement.  The 
evidence does not indicate that the veteran had any other 
complaints or, significantly, sustained any injuries to the 
cervical spine as a result of this accident.  

Service medical records, to include the entrance examination 
record and the Medical Evaluation Board report, and a May 
1999 letter from the veteran are also silent as to any 
complaints or treatment for the veteran's cervical spine.  
The service treatment records (and letter) do report the 
veteran's history of back pain, beginning in November 1998, 
but the records indicate that the pain was secondary to a 
lumbar disc herniation.  

The initial report of a cervical spine problem is found in a 
February 2000 VA treatment record that reports the veteran's 
history of:  "back pain, left leg numbness, right leg 
numbness, also in left shoulder and neck."  The record does 
not clarify whether the veteran had pain or numbness in her 
shoulder and neck, no diagnosis pertaining to this region is 
made, and a follow up record (from the next day) does not 
report a history of or treatment for neck pain or numbness.  

Subsequently in May 2001, the veteran reported that she has 
been having intermittent neck pain, as well as blurred 
vision, mid-thoracic pain, numbness and paresthesias in the 
upper extremities, and intermittent bladder incontinence.  
See May 2001 Chan treatment record.  The veteran was 
diagnosed with headache, numbness in the right face, arm and 
lower extremity, and mid-back pain.  July and August 2003 
Chan records also report the veteran's history of neck pain, 
and an August 2003 treatment record reports the initial 
diagnosis of a cervical spine disorder: cervical spondylosis.  

A VA examination was conducted in March 2005, and based on 
the veteran's history, physical examination, and X-ray 
images, the examiner diagnosed the veteran with degenerative 
disc disease in the cervical spine and at multiple levels.  
The examiner stated that he did not review the veteran's 
claims file, though he did review the "exam request form," 
which informed him that the service medical records did not 
indicate that the veteran had any treatment or diagnosis of 
cervical spondylosis in service.  The examiner stated that, 
in his opinion, the veteran's cervical spine disorder was not 
related to her service connected herniated nucleus pulposus 
(HNP) and that it was less likely than not that the cervical 
spine disorder was caused by the HNP.  The examiner also 
stated that military service "probably did not cause [the 
veteran's] cervical spine complaints unless there [was] a 
specific inciting injury."  He added that, if the veteran's 
cervical spine disorder preexisted service, service "could 
possibly have exacerbated" the cervical spine disorder. 

In January 2005, a private physician submitted a statement 
reporting that the veteran had severe degenerative arthritic 
changes of the cervical spine, which he first treated the 
veteran for in February 2001.  See January 2005 Ransom 
statement.  The physician opined that the degenerative 
changes were "more likely than not caused from previous 
injuries such as the accident she sustained in the military 
when she had her injury to the lower back."  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  The enlistment examination record does 
not report any defects of the cervical spine, and the 
evidence of record does not otherwise indicate that a 
cervical spine disorder clearly and unmistakably existed 
prior to service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  Consequently, the veteran is 
presumed sound at entry with regard to her cervical spine.  

The Board finds that the evidence does not suggest that a 
cervical spine disorder was incurred in service or is 
causally related to service.  The service medical records do 
not report any complaints related to the cervical spine, and, 
although post-service records report a complaint of a neck 
problem within a year of separation of service, the evidence 
does not indicate that the problem, be it pain or numbness, 
was chronic or that it preexisted February 2000; and, 
significantly, arthritis of the cervical spine was not 
diagnosed within a year of the veteran's service.  VA lumbar 
spine examination records dating in October 1999 and December 
2001 do not report any complaints pertaining to the neck, and 
subsequent records do not report a history of recurrent pain 
until 2001 or indicate chronic treatment until 2003. 

Although a private physician has reported that the 
degenerative changes of the cervical spine were "more likely 
than not caused from previous injuries such as the accident 
she sustained in the military when she had her injury to the 
lower back," this opinion lacks probative value.  It is 
clear from the context of the opinion that it is not based on 
a review of the service records; the service records do not 
report any "accident" in service; instead, they indicate 
that the veteran injured her back while doing calisthenics in 
basic training.  Like the VA examiner's opinion, the private 
examiner seems to be asserting that the cervical spine 
disorder is potentially linkable to service, if there was a 
specific incident or injury to the spine in service.  

As stated above, however, the service medical records do not 
report any such injury, however, and there is no competent 
evidence otherwise linking the veteran's cervical spine to 
service.  In light of the lack of in-service evidence of a 
cervical spine disorder or injury to the spine, it would be 
speculative to attribute the onset of the cervical spine 
disorder to service, and service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. 
App. 43 (1993).  Consequently, service connection is not 
warranted on a direct basis.  

Service connection is also not warranted on a secondary 
basis.  Service connection may be granted for disability 
shown to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court (and 
subsequently codified at 38 C.F.R. § 3.310) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the evidence of record includes a negative 
nexus opinion from a VA examiner, with no countervailing 
competent medical evidence linking the veteran's cervical 
spine disorder to her service-connected lumbar spine 
disorder.  Although the veteran has asserted that such a link 
exists, the veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, based on the lack of medical evidence linking 
the veteran's cervical spine disorder to her lumbar spine 
disorder and the negative nexus opinion from the VA examiner, 
the Board finds that service connection is not warranted.  


ORDER

Service connection for a cervical spine disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


